        DAVID R. OLICK, Cal. Bar No. 72152
        Attorney and Counselor at Law
        P.O. Box 6122
        San Francisco, CA 94118
        Tel: 707-750-1005
        email: dro@olick.us

        Attorneys for Plaintiff DAVID R. OLICK


            UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA

                                       SACRAMENTO DIVISION

                                       )                No. 2:15-cv-00410-WBS-DAD
In re                                  )
                                       )                Bankruptcy Court Nos.
VIVIAN LILY,                           )
                                       )                Chapter 7 No. 12-36999-B-7
                        Debtor.        )
                                       )                Adversary Proceeding No: 12-02717-B
                                       )
DAVID R. OLICK,                        )
                                       )
                                                        ORDER CONTINUING TRIAL AND
                        Plaintiff,     )                PRETRIAL CONFERENCE
                                       )
            v.                         )
                                       )
VIVIAN LILY,                           )
                                       )
                        Defendant.     )


                 Good cause appearing therefor,

                 IT IS HEREBY ORDERED that the jury trial herein now set for September 17,

        2019 is continued to commence on March 17, 2020 at 9:00 a.m. The Status

        Conference Re Divorce Proceedings and Final Pretrial Conference are reset to January

        21, 2020 at 1:30 p.m.

        Dated: July 18, 2019
